                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                     3:17 CV 188

LEON ANTHONY DAMON,                                             )
                                                                )
                                    Plaintiff,                  )
                                                                )
v.                                                              )                 ORDER
                                                                )
NANCY A. BERRYHILL,                                             )
Acting Commissioner of Social Security,                         )
                                                                )
                        Defendant.                              )
_______________________________                                 )

         This matter is before the Court upon Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412 (Doc. 22). Additional supporting documents have

also been submitted (Doc. 23).1

         After review and consideration of the Motion and the accompanying materials, the Court

is of the opinion that the Motion should be allowed.

         IT IS THEREFORE ORDERED THAT:

         (1)      Plaintiff’s Motion for Payment of Attorney’s Fees Pursuant to the Equal Access to

                  Justice Act, 28 U.S.C. § 2412 (Doc. 22) is GRANTED, and Plaintiff is awarded

                  attorney’s fees in the amount of $5,000.00 (“Fee Award”).

         (2)      As Equal Access to Justice Act fees belong to the litigant and are subject to offset

                  under the Treasury Offset Program, see Astrue v. Ratliff, 560 U.S. 586 (2010), the

                  Fee Award shall be paid by Defendant as follows:


1
  Certain of those documents have been executed by attorney Howard D. Olinsky. See Attorney’s Affirmation
in Support of Motion for EAJA Fees (Doc. 23) and Statement Pursuant to Local Rule 54.2 (Doc. 23-8). The
undersigned appreciates that information is being presented by Mr. Olinsky as the result of a change of counsel
within his firm. However, as the Court’s records do not indicate that Mr. Olinsky is regularly admitted to practice in
this District, should he intend to participate actively in future cases, admission pro hac vice should be sought.
a. If Plaintiff has federal debt registered with the Department of Treasury that may

   be offset by the Fee Award, such amount of the Fee Award as is necessary to

   satisfy Plaintiff’s federal debt shall be so used, up to and including the entire

   amount of the Fee Award.

b. The remaining balance of the Fee Award after application of the offset, if any,

   described above shall be delivered by Defendant to Plaintiff’s counsel on behalf

   of Plaintiff.


                           Signed: November 16, 2018




                                 2
